¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its July 10, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The State's motion to accelerate review and motion to consolidate are denied as moot. Mr. Trieweiler's motion to file his petition under seal is granted in part to the extent that parts of the petition will be redacted. The Clerk's Office is directed to provide the parties with a copy of the petition with the approved redactions.
¶ 4 For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE